Malone Jr., J.
Appeal from a judgment of the County Court of Rensselaer County (Jacon, J.), rendered April 12, 2006, convicting defendant upon his plea of guilty of the crime of attempted criminal sexual act in the first degree.
Defendant pleaded guilty to the crime of attempted criminal sexual act in the first degree, stemming from an incident involving attempted oral sexual contact with a 12-year-old boy. Pursuant to a negotiated plea agreement, defendant waived his right to appeal and was sentenced to a prison term of seven years with three years of postrelease supervision. Defendant now appeals, contending that his guilty plea was not voluntarily or knowingly entered because he was not informed of the long-term impact of his required registration under the Sex Offender Registration Act (see Correction Law art 6-C).
While defendant’s challenge to the voluntariness of his plea survives his waiver of the right to appeal, the claim has not been preserved for appellate review by a motion to withdraw the guilty plea or to vacate the judgment of conviction (see People v Missimer, 32 AD3d 1114, 1114 [2006], lv denied 7 NY3d 927 [2006]; People v Turner, 27 AD3d 962, 962 [2006]; People v Santalucia, 19 AD3d 806, 807 [2005], lv denied 5 NY3d 856 [2005]). Moreover, were we to consider the claim, we would find it to be without merit. Defendant was advised, prior to entering his plea, that he would be required to register as a sex offender upon his release from prison. Even if he was not, certification under the Sex Offender Registration Act is a collateral consequence of the plea (see People v Clark, 261 AD2d 97, 100 [2000], lv denied 95 NY2d 833 [2000]), and the failure to inform a de*838fendant that he or she will be subject to its requirements will not undermine the voluntariness of a guilty plea (see People v Ellis, 46 AD3d 934, 935 [2007]; People v Vere, 44 AD3d 690, 691-692 [2007], lv denied 9 NY3d 1010 [2007]; People v Coss, 19 AD3d 943, 943 [2005], lv denied 5 NY3d 805 [2005]; People v Keebler, 15 AD3d 724, 726 [2005], lv denied 4 NY3d 854 [2005]).
Peters, J.E, Carpinello, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.